Citation Nr: 0032993	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic strain of the medial ligaments of the left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim of entitlement to an increased evaluation for his 
service-connected chronic strain of the medial ligaments of 
the left knee (left knee disability).  The veteran perfected 
a timely appeal of this determination to the Board.

In October 1998, the veteran, accompanied by his accredited 
representative, presented testimony to the undersigned 
Veterans Law Judge at a video-conference hearing.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The residuals of the veteran's left knee disability are 
not productive of more than slight instability.

3.  The veteran's left knee chondromalacia with degenerative 
changes is manifested by impairment other than instability 
that results in chronic and recurrent pain on motion, 
significant functional loss, numerous physical restrictions 
and slight limitation of motion of the knee due to pain; 
however; even when pain is considered, the veteran's left 
knee chondromalacia with degenerative changes is not shown to 
result in functional loss consistent with or comparable to 
limitation of motion of the left leg to 30 degrees on flexion 
or to 15 degrees on extension, or to otherwise result in 
functional loss due to limitation of motion that warrants the 
assignment of a higher evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5257 (2000).

2.  The criteria for the assignment of a separate 10 percent 
rating for functional loss and limitation of motion due to 
service-connected left knee chondromalacia have been met.  38 
U.S.C.A. §§ 1155, 5107(b) 7104 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256, 5259, 5260, 5261 (2000); VAOPGCPREC 9-
98 (1998), 63 Fed. Reg. 56703 (1998); VAOPGCPREC 23-97 
(1997), 62 Fed. Reg. 63604 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In an April 1972 rating decision, the RO granted service 
connection for residuals of an injury to the left thigh and 
assigned a noncompensable evaluation, effective January 8, 
1972.  In a December 1978 rating action, the RO 
recharacterized the disability as "chronic strain of the 
medial ligaments of the left knee residuals injury left thigh 
(sic)" and increased the evaluation to 10 percent under 
Diagnostic Codes 5257-5252, effective October 19, 1978.  
Thereafter, in a January 1997 rating action, the RO 
established entitlement to an extension of a temporary total 
rating from August 12 to November 1, 1996, under the 
provisions of 38 C.F.R. § 4.30, for a period of convalescence 
following the veteran's left knee surgery.  The 
characterization of the disability and the assigned 
evaluation remained in effect when the veteran filed this 
claim for an increased rating in July 1997.

During the course of this appeal, the veteran was afforded VA 
orthopedic examinations in October 1997 and July 1999.  In 
addition, as noted in the introduction, in October 1998, he 
offered testimony in support of this claim at a hearing 
conducted before the undersigned Veterans Law Judge.  Also of 
record are pertinent private and VA treatment records and 
reports, dated from March 1996 to May 1999.  Finally, the 
veteran and his representative have submitted statements and 
written argument in support of this claim.

In March 1996, an MRI of the veteran's left knee was 
performed at the Durham, North Carolina, VA Medical Center 
(Durham VAMC).  The radiologist stated that the MRI showed 
that the veteran had a tear of the posterior horn and body of 
the medial meniscus.  The physician added that his lateral 
meniscus and ligamentous structures were unremarkable.

Thereafter, in August 1996, the veteran underwent left knee 
arthroscopy, which was performed by Dr. James P. Aplington.  
In the operative report, Dr. Aplington noted the veteran had 
to wear a knee brace to "get about" and stated that an MRI 
revealed that he had a posterior horn tear of the medical 
meniscus.  The report further reflects that, following the 
surgery, Dr. Aplington diagnosed the veteran as having 
posterior horn tear medial meniscus; Grade II chondromalacia 
patella; medial femoral condyle and lateral femoral condyle; 
Grade II to III chondromalacia lateral tibial plateau; 
evidence of old injury to the anterior cruciate ligament; and 
medial shelf plica.  In addition, in a report dated later 
that same month, Dr. Aplington recommended that the veteran 
restrict his physical activities to lifting no more than ten 
to fifteen pounds; that he limit his bending, stooping, and 
squatting; that he avoid prolonged standing; and that he not 
engage in any activities that involved climbing; however, he 
stated that the veteran was physically able to return to work 
in early September 1996.

Thereafter, in a report dated in early June 1997, Dr. 
Aplington indicated that the veteran was seen for complaints 
of progressive pain, popping, and swelling in his left knee.  
The report reflects that the veteran also complained that, 
despite treating the disability with "high" doses of 
Ibuprofen, he had increasing difficulty walking and upon 
prolonged standing.  Dr. Aplington stated that the 
examination disclosed findings "consistent with an arthritic 
left knee."  The physician recommended that the veteran 
experiment with treating the disability with nonsteroidal 
anti-inflammatory medications (NSAIDs), a rehabilitation 
program for his left thigh; permanent work restrictions; and 
that he avoid prolonged walking or standing, bending or 
squatting.  Finally, he reported that the veteran's left knee 
disability might require a total knee replacement in the 
future.

In a report dated later that same month, Dr. Aplington stated 
that the veteran's complaints had failed to resolve with 
NSAIDs and indicated that he would try one final type of this 
medication; he also noted that the veteran continued on a 
thigh-strengthening program.  Dr. Aplington indicated that 
the veteran had advanced chondromalacia, which he described 
as the loss of the support articular cartilage of his 
patella, both femoral condyles and his lateral tibial 
plateau.  The physician reported that, due to this condition, 
any extended weight-bearing on the veteran's left knee is 
deprived of the normal elastic support system or cushioning 
and results in knee pain, particularly about the patella and 
inner knee as well as the posterior lateral area.  In 
addition, Dr. Aplington reported that chondromalacia was 
associated with generalized periarticular swelling in the 
knee and demonstrable intraarticular effusion.  The physician 
further stated that the veteran had unrestricted motion of 
his left knee as compared to his right knee and that his 
ligaments were stable.  He added that the veteran's X-ray 
studies "looked normal," but noted that chondromalacia was 
frequently only detectable through direct visualization.

In October 1997, the veteran was afforded a VA orthopedic 
examination.  During the examination, the veteran provided a 
history of having had left knee problems for many years and 
indicated that he had recently underwent left knee surgery; 
he reported that at that time, he was told he had "an awful 
lot of arthritis."  In addition, the veteran stated that, 
despite treating the disability with various anti-
inflammatory medications, he continued to suffer from left 
knee pain and stiffness as well as occasional subluxation; he 
denied having any left knee swelling.  The veteran reported 
that his condition was somewhat improved since the surgery, 
but added that he would probably need a total knee 
replacement in the future.

The examiner indicated that the veteran's left knee joint had 
been stable since the surgery and stated that the veteran did 
not use canes, braces or crutches.  In addition, he stated 
that there no dislocations or inflammatory arthritis was seen 
and opined that the veteran's left knee problems did not 
affect his activities of daily living.  The examination 
revealed that the veteran had no left knee edema, effusion, 
instability, fatigue, weakness, lack of endurance, tenderness 
or redness.  In addition, the physician reported that the 
veteran had full range of motion of the left knee; however, 
he indicated that the veteran exhibited pain on "full 
flexion."  The examiner also reported that although that the 
veteran compensated for the disability by walking with a 
limp, his weight-bearing ability was good.  X-ray study was 
negative and the physician diagnosed the veteran suffering 
from left knee injury, post-operative, with residuals.  
Subsequent to offering this assessment, the physician 
reported, "No statement can be made in accordance with the 
DeLuca memorandum at this time because it would be pure 
speculation on the part of the examiner."

Based on the above evidence, the RO denied entitlement to a 
higher rating for the service-connected disability, 
explaining that a 20 percent evaluation was not warranted 
unless there was evidence of moderate subluxation or lateral 
instability.  In addition, the RO determined that the veteran 
did not have additional disability manifested by limitation 
of motion, restriction of activity or functional impairment 
due to pain during periods of flare-up or when his left knee 
was used repeatedly over a period of time.  The RO further 
concluded that the case did not warrant referral for 
extraschedular consideration.

The veteran appealed, and in his January 1998 Notice of 
Disagreement, he noted that a VA examiner at the Durham VAMC 
had fitted him with a knee brace to treat his left knee 
instability.  In addition, he reported that he had to take 
medication twice a day to treat the disability; he also 
challenged the October 1997 VA examination on the ground that 
the above factors were not reflected in the report.

In a March and July 1998 rating actions, copies of which were 
issued as part of the Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC) dated those same 
month, the RO confirmed and continued the denial of the 
veteran's claim; Diagnostic Code 5257 was the only code 
identified.

Thereafter, VA outpatient treatment records, dated from 
January 1996 to January 1998, were associated with the claims 
folder.  A review of these records shows that the veteran was 
seen on numerous occasions for various left knee problems.  
In March 1996, a physical evaluation revealed that the 
veteran had medial joint tenderness and mild crepitation.  In 
addition, the examiner indicated that the veteran's left knee 
range of motion extended from zero to 110 degrees.  
Thereafter, when seen in October 1996, the examiner reported 
that the veteran complained of having chronic left knee 
problems, with increased pain while at work.  The examination 
was negative for effusion, warmth, redness or cruciate 
instability.  The examiner diagnosed the veteran as having 
chronic left knee pain and he indicated that the veteran 
should have a x-ray of the left knee to rule out degenerative 
joint disease.  In addition, he recommended that the veteran 
treat the disability with 800 mg. doses of Motrin, three 
times each day.  In January 1998, an examination revealed 
that the veteran's had crepitus but was negative for effusion 
or erythema.  The examiner diagnosed the veteran as having 
left knee degenerative joint disease; however, X-ray study 
conducted later that same day revealed a super patella spur 
superficially and continued swelling.  The radiologist 
indicated that no other changes were seen and his impression 
was minimal change; patella spur.  

During the veteran's October 1998 hearing, he testified that 
he wore a knee brace to protect against his left knee 
instability.  In addition, the veteran reported that he was 
employed as a mail handler with the United States Postal 
Service (USPS) and that, following a day of work, he suffered 
from left knee fatigue and swelling, which he reduced by 
applying ice to it.  The veteran also said that he walked 
with a limp to compensate for his left knee pain and that he 
treated the disability with exercise and increasing dosages 
of medication.  Further, he stated that, because of his left 
knee pathology, he no longer participated in sports and used 
a handrail to ascend stairs.  In addition, the veteran 
testified that "arthritis set in" following the August 1996 
surgery.  The veteran indicated, however, that he had not 
experienced any locking since that time, and that he had no 
left knee instability or subluxation as long as he wore the 
knee brace.  He added that, although he no longer had any 
permanent physical limitations at work, since late 1996, he 
had missed approximately one month of work due to his left 
knee disability.  Finally, he challenged the completeness and 
adequacy of the October 1997 VA examination.

Further, the veteran's representative cited 38 C.F.R. § 4.40 
for the proposition that VA recognizes that a veteran who has 
a joint disability that is productive of weakness and pain on 
use is seriously disabled.  In addition, he argued that the 
veteran was entitled to separate compensable evaluations for 
instability and functional loss due to pain, including 
arthritis, pursuant to VAOPGCPREC 23-97.

When this case was before the Board in January 1999, it was 
remanded for the following reasons:  (1) to associate recent 
outpatient VA and private treatment records and reports with 
the claims folder; (2) to have the veteran undergo a 
contemporaneous VA examination; and (3) for the RO to 
consider the guidance offered by the United States Court of 
Veterans Appeals (now known as United States Court of Appeals 
for Veterans Claims) (Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995), 38 C.F.R. § 4.40 and 4.45, as well VAOPGCPREC 23-
97 (1997), 62 Fed. Reg. 63604 (1997), to include adjudicating 
whether separate ratings for subluxation/instability under 
code 5257 and limitation of motion under code 5010-5003 were 
warranted.

In taking this action, the Board explained that, in DeLuca, 
the Court held that, in adjudicating the issue of entitlement 
to an increased rating for a musculoskeletal disorder, VA 
must consider application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint, that those factors are not contemplated in the 
relevant rating criteria, and that such can provide a basis 
for a higher schedular evaluation.  In light of DeLuca, the 
Board specifically instructed that the examiner who conducted 
the examination should describe the veteran's instability and 
indicate whether left knee pain on motion, weakened movement, 
excess fatigability or incoordination was demonstrated on the 
examination.  In addition, the Board requested that examiner 
offer an opinion as to whether, and to what extent, the 
veteran experienced functional loss (i.e., limitation of 
motion and/or instability) of the left knee during flare-ups.

Consistent with the Board's instructions, in a January 1999 
letter, the RO requested the veteran to identify the dates of 
treatment and identity of any health care professional who 
provided treatment for his left knee disability.  Thereafter, 
in June 1999, the RO wrote to Dr. Aplington and requested 
that he furnish any additional pertinent treatment records.  
Later that same month, clinical records of Dr. Aplington's 
treatment of the veteran's left knee were received at the RO.  

A review of entries in these records discloses that the 
veteran was seen on numerous occasions for left knee 
problems.  An early June 1997 entry reflects that the veteran 
reported having progressive left knee pain, popping and 
swelling, and indicated that he had great difficulty upon 
prolonged standing.  Dr. Aplington diagnosed the veteran as 
having significant chondromalacia.  In addition, he commented 
that the veteran's left knee was "simply wearing out with 
standing and with impact."  Dr. Aplington further stated 
that X-ray study disclosed no "significant abnormality."  
In an entry dated later that same month, Dr. Aplington 
described the veteran as having "severe post-operative 
residuals" and stated that the veteran's left knee was 
"effectively impaired on a permanent basis."  In addition, 
the physician noted that the veteran's left knee was 
productive of chronic pain with any prolonged weight bearing; 
however, he reported that the veteran's knee pathology was 
not demonstrated by range of motion or X-ray studies, which 
were normal.  Most recently, in a February 1999 entry, Dr. 
Aplington reported that the veteran was experiencing 
increasing left knee pain.  He stated that he wore the knee 
brace "intermittently."  In addition, Dr. Aplington 
indicated that an X-ray study conducted approximately three 
weeks earlier revealed irregularity of the femoral condyles 
that he said was consistent with chondromalacia and which was 
demonstrated during surgery.  The entry reflects that Dr. 
Aplington prescribed 500 mg. doses of Naprosyn to treat the 
disability and noted that Zostrix might also be helpful.  In 
addition, he stated that veteran might benefit from a new 
drug, Celebrex.  Dr. Aplington indicated, however, that a 
number of other anti-inflammatory medications, including 
Voltaren, Relafen and Oruvail had each proved ineffective.

Additional VA treatment records, dated from January 1998 to 
February 2000, were also associated with the claims folder.  
The entries show that the veteran continued to complain of 
left knee problems consistent with that discussed above.  In 
addition, the records indicate that X-ray studies of the 
veteran's left knee were conducted on numerous occasions from 
November 1997 to February 2000.  The most recent study, 
conducted in February 2000, disclosed that the veteran had 
very mild medial compartment joint space loss.  In addition, 
on the sunrise view, it revealed that he had very mild 
lateral patellofemoral compartment joint space loss.  The 
radiologist diagnosed the veteran as having mild medial and 
patellofemoral compartment joint space loss with no acute 
changes.

In further compliance with the Board's instructions, in July 
1999, the veteran was afforded a VA orthopedic examination.  
At the outset of his report, the physician indicated that he 
had reviewed the claims folder.  The examiner noted the 
pertinent history of the veteran's left knee disability, 
including the August 1996 surgery.  In addition, he observed 
that the veteran's left knee remained "somewhat unstable," 
and that he experienced pain on motion and on weight bearing; 
with respect to the latter circumstance, the examiner stated 
that the veteran's left knee tended to "shift some 
laterally."  Moreover, he reported that X-ray studies taken 
since August 1996 revealed the presence of a spur on the 
patella and some degree of irregularity of the tibial area, 
which was consistent with the chondromalacia that was seen on 
arthroscopy.

During the examination, the veteran complained of having 
daily left knee pain and tenderness.  In addition, he 
reported that following a day of working as a mail handler, 
which requires prolonged standing, his left knee shifts "a 
little bit" laterally.  The veteran explained that he 
compensated by "swing his leg out before placing the knee 
down."  He further stated that he suffered from swelling on 
both sides of the patella.  The veteran also indicated that a 
left knee replacement had been considered, but that it was 
premature to do so.

The physician reported that the veteran walked into the 
examining room exhibiting a slight limp favoring the left 
knee and wearing a Don Joy brace.  In addition, the 
examination revealed that the veteran's left knee was barely 
but perceptibly swollen in the medial peripatellar area.  
There was also suprapatellar tenderness immediately above the 
patella.  The physician indicated, however, that pushing the 
kneecap against the knee joint produced no pain.  The 
examination further disclosed that the range of motion was 
"smooth" and that there was no left knee locking.  In 
addition, the examiner stated that, with pain, veteran was 
able to accomplish full range of motion; he added that he had 
flexion without pain to 120 degrees.  The examination also 
showed that the veteran had 1+ lateral instability with pain 
over the medial plica area during that maneuver.  The drawer 
signs were negative.  In addition, the physician reported 
that the veteran had left knee pain when he stood on his 
tiptoes.  Further, the examination disclosed that was able to 
do "only" 30 degrees of knee bend and exhibited "much" 
pain on rising back to the standing position.  The examiner 
observed that the veteran had worked hard to maintain good 
muscle tone with physiotherapy, including exercising under 
water.  In this regard, he indicated that the veteran 
exhibited no weakness of motion, fatigue or incoordination.  
The examiner stated, however, that extremes of motion, as 
well as motion against resistance and weight bearing, each 
produced left knee pain.  In addition, he said that the 
veteran did not experience flare-ups per se, but that with 
excess use at the USPS, he would experience increased left 
knee pain and soreness.

In conclusion, the examiner reiterated many of his clinical 
findings, including his finding that the veteran suffered 
from slight instability.  With regard to the veteran's 
symptoms, he stated that the examination produced obvious 
left knee pain, but that the veteran withheld an emotional 
display in order to be cooperative.  Finally, he stated that 
the veteran had no significant arthritic involvement within 
the joint itself.

Based on the above evidence, in a July 2000 rating action, a 
copy of which was issued as part of the SSOC dated that same 
month, the RO confirmed and continued the denial of the 
veteran's claim.  Consistent with the Board's instructions, 
the RO cited 38 C.F.R. § 4.40, 4.45 and 4.59.  In addition, 
the RO included the criteria for evaluating knee disabilities 
contained in codes 5257, 5260 and 5261.  In reaching this 
determination, the RO reasoned that the evidence showed that 
the disability was productive of no more than slight 
recurrent subluxation and lateral instability.  The RO 
further concluded that although the evidence showed that the 
disability was productive of mild joint space narrowing and 
significant pain, a higher rating based on the DeLuca factors 
was not warranted; however, contrary to the Board's 
directions, there was no discussion of or citation to 
VAOPGCPREC 23-97, to include whether separate ratings for 
subluxation/instability under code 5257 and limitation of 
motion under code 5010-5003 were warranted.

Finally, in a July 2000 statement, the veteran indicated that 
he was satisfied that he had already "stated his case 
completely."  Further, his representative contended that the 
medical evidence that was associated with the claims folder 
since the January 1999 remand supported the veteran's claim 
for a higher rating.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  In making this finding, the 
Board notes that, on remand, the RO complied with much of the 
instructions.  However, despite the Board's specific 
instruction to do so, the RO apparently did not consider 
whether, pursuant to VAOPGCPREC 23-97, separate ratings for 
subluxation/instability under code 5257 and limitation of 
motion under code 5010-5003 were warranted; indeed, the 
General Counsel opinion was neither discussed nor cited to in 
the July 2000 SSOC.  In light of this decision, however, in 
which the Board has determined that the veteran's service-
connected left knee disability warrants separate 10 percent 
ratings for instability and for functional loss and 
limitation of motion due to the veteran's chondromalacia with 
degenerative changes, the Board concludes that the veteran 
has not been prejudiced.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As such, a remand for compliance of the 
Board's instructions, pursuant to the holding of the Court's 
decision in Stegall v. West, 11 Vet. App. 268 (1998), is not 
warranted.  See Evans v. West, 12 Vet. App. 22, 30-31 (1998).  
The Board will thus proceed with the consideration of this 
case.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, as noted above, when evaluating musculoskeletal 
disabilities, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. at 204-7.

As discussed above, in VAOPGCPREC 23-97, the VA General 
Counsel concluded that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See 62 Fed. Reg. 63604 
(1997).  Thereafter, in August 1998, the VA General Counsel 
issued another pertinent precedent opinion that may have a 
bearing on the issue on appeal.  In VAOPGCPREC 9-98 (1998), 
the VA General Counsel further explained that, when a veteran 
has a knee disability evaluated under Diagnostic Code 5257, 
to warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating, or, consistent with 38 C.F.R. § 4.59 
(which specifically provides that, when a veteran has 
arthritis that is productive of actually painful motion due 
to unstable or malaligned joints due to healed injury, the 
disability is entitled to the minimum compensable evaluation 
for the joint), i.e., 10 percent under either Diagnostic Code 
5260 or 5261).  See 63 Fed. Reg. 56703 (1998).  Precedent 
opinions of the VA General Counsel are binding on the Board.  
See 38 U.S.C.A. § 7104(c).  As such, the Board will first 
evaluate the veteran's left knee instability and then 
consider his left knee functional loss and limitation of 
motion.

In this regard, the Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
X-rays:  (1) when there is a compensable degree of limitation 
of motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by X-rays, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no actual limitation of 
motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).

A.  Left knee instability

The veteran's left knee disability is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Under this diagnostic code, slight disability 
warrants a 10 percent evaluation.  A 20 percent rating 
requires moderate disability and a 30 percent evaluation 
requires severe recurrent subluxation and lateral 
instability.  

Applying the rating criteria cited above to the evidence of 
record, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned 10 percent for the veteran's service-connected left 
knee instability under Diagnostic Code 5257.  In reaching 
this determination, the Board notes that although the medical 
evidence shows that the veteran suffers from significant 
functional loss due to limitation of motion due to his 
chondromalacia and degenerative changes, the medical evidence 
does not reflect that the disability is productive of more 
than mild subluxation and lateral instability.  Indeed, in a 
June 1997 report, Dr. Aplington indicated that the veteran's 
left knee ligaments were stable.  Further, in an October 1997 
entry, Dr. Aplington indicated that the veteran complained of 
having only occasional left knee subluxation; in that same 
report, the veteran's private physician stated that his left 
knee joint had been stable since surgery.  The Board 
observes, however, that in his statements and hearing 
testimony, the veteran indicated that he suffered from 
instability and pointed out that VA had provided him a knee 
brace to treat this pathology.  Significantly, however, 
during the hearing, the veteran reported that he had no left 
knee instability or subluxation provided that he wore that 
knee brace.  Finally, the Board observes that, during the 
July 1999 VA examination, the veteran described his left knee 
as "somewhat unstable."  The VA physician reported that the 
examination confirmed that his left knee tended to "shift 
some laterally" and disclosed that he had 1+ lateral 
instability.  That physician, however, specifically 
characterized the veteran's left knee instability as 
"slight."  Accordingly, although the evidence shows that 
the disability is manifested by some instability and 
subluxation, no more than slight symptomatology is supported 
by the objective medical evidence.  

Further, the Board acknowledges that, as discussed above, the 
evidence shows that the veteran suffers from chronic left 
knee pain and corresponding functional loss.  Because 
Diagnostic Code 5257, however, does not evaluate a disability 
based on limitation of motion, the Court has specifically 
held that the DeLuca factors do not to apply to the 
evaluation of a service-connected knee disability under this 
diagnostic code.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  As such, an increased evaluation under Diagnostic 
Code 5257 is not warranted.

B.  Limitation of motion due to left knee chondromalacia with 
degenerative changes

As discussed above, pursuant to Diagnostic Code 5003, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (here, Diagnostic Codes 5260 and 5261).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Further, as noted above, 38 C.F.R. 
§ 4.59 provides that a disability manifested by actually 
painful motion due to unstable or malaligned joints due to 
healed injury is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  Pursuant to 
Diagnostic Code 5260, under which limitation of leg extension 
is evaluated, the following evaluations are assignable:  for 
extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; for extension limited to 45 degrees, 50 percent.

A review of the evidence shows that the veteran's left knee 
chondromalacia with degenerative changes is productive of 
considerable pain and significant functional impairment.  As 
discussed above, however, this manifestation of the veteran's 
service-connected left knee disability is evaluated based on 
limitation of motion due to pain.  In this regard, the Board 
observes that the evidence shows that, in June 1997, Dr. 
Aplington reported that the veteran had unrestricted left 
knee motion.  In addition, the October 1997 VA examination 
report reflects that full range of motion of the left knee, 
albeit with pain on "full flexion."  Further, VA treatment 
records show that the veteran had flexion to 110 degrees.  
Finally, the July 1999 VA examination report indicates that 
the veteran was able to accomplish full range of motion, 
although the physician stated that his flexion without pain 
was limited to 120 degrees.

The Board acknowledges the private and VA medical evidence 
clearly reflects that pain has been clinically demonstrated, 
which is consistent with the veteran's long-term use of high 
doses of various pain medications, including NSAIDs.  
However, comparing these findings to "standard" knee 
flexion to 140 degrees and extension to 0 degrees, see 
38 C.F.R. § 4.71, Plate II, the evidence indicates that, 
overall, no more than slightly limited motion due to pain is 
exhibited.  Thus, even considering that the veteran's 
experiences significant functional loss due to pain, the 
criteria for a compensable under either Diagnostic Code 5260 
or 5261 clearly are not met.  Given the objective findings, 
there simply is no showing of disabling pain to such an 
extent as to indicate disability comparable to either flexion 
limited to 45 degrees or extension limited to 10 degrees, the 
levels of disability warranting assignment of the minimum 
compensable evaluation under Diagnostic Codes 5260 and 5261, 
respectively.  The Board finds, however, that given the 
significant pain and functional loss, as well as the 
resulting limited motion shown, a 10 percent evaluation is 
appropriate.  The assignment of this evaluation is consistent 
with the intent of the rating schedule to recognize painful 
motion as warranting at least the minimum evaluation for the 
joint.  See 38 C.F.R. § 4.59.  See also 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 205-7; VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.
In addition to the diagnostic codes pertaining to limitation 
of motion, the Board also has considered the applicability of 
other potentially applicable diagnostic providing for 
assignment of a higher evaluation.  However, in the absence 
of clinical evidence of or of disability comparable to right 
knee ankylosis or impairment of fibula or tibia, evaluation 
under Diagnostic Codes 5256 or 5262, the only diagnostic 
codes (apart from Diagnostic Code 5257) providing for 
assignment of an evaluation in excess of 10 percent, is not 
warranted.  For the reasons noted above, the Board finds that 
there is no basis for assignment of a separate schedular 
evaluation in excess of 10 percent for left knee disability, 
manifested by impairment other than instability, due to the 
veteran's left knee chondromalacia with degenerative changes.

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate either of the 
veteran's left knee disabilities so as to warrant assignment 
of higher evaluations on an extra-schedular basis.  In this 
regard, the Board notes that there is no showing that either 
disability under consideration has resulted in marked 
interference with employment.  The Board acknowledges the 
veteran's October 1998 testimony that, since late 1996, he 
had missed approximately one month from work due to his left 
knee disability.  However, substantial interference with 
employment is contemplated in the current 10 percent 
evaluations; the degree of interference with employment 
alleged by the veteran does not reflect interference with the 
assigned evaluation beyond that contemplated in the assigned 
evaluations.  In addition, there is no showing that either of 
the left knee disabilities has necessitated frequent periods 
of hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for chronic strain of the medial 
ligaments of the left knee is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for left knee 
chondromalacia is granted.

		
	R. E. Smith
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

